                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-103-KDB-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 JAMES C. BALVICH,                                    )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 4) filed by Christopher P. Raab, concerning John Kachmarsky,

LL.M.on September 13, 2019. John Kachmarsky, LL.M. seeks to appear as counsel pro hac vice

for Defendant James C. Balvich. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 4) is GRANTED. John Kachmarsky,

LL.M. is hereby admitted pro hac vice to represent Defendant James C. Balvich.

         SO ORDERED.

                                       Signed: September 16, 2019
